Title: To George Washington from the Massachusetts Council, 3 October 1775
From: Massachusetts Council
To: Washington, George


Watertown [Mass.] 3 October 1775. Recommends officers for Col. Paul Dudley Sargent’s regiment. “The Council would further Suggest to your Excellency, that four Companies were raised, by order of this Colony, soon after the 19th of April last. Two of them in Braintree, One in Weymouth, one in Hingham, Towns within the port of Boston, in Consequence of a determination that certain ports within said Limits ought for the public safety to be Guarded, and that there could not be a draught of Men from either of the Camps of Cambridge, or Roxbury, for that purpose. These Companies were to be joined to such Regiments as should be directed in future, they have at all times been Employed in such public Services, as the Commanding Officer at Roxbury hath directed, and to him they have made weekly returns, part of them have done duty there, part at Dorchester, some have been Employed in the Whale Boats, in Transporting the Continental Flour from Sandwich to Braintree, while others have been stationed in the said Towns, of Braintree Weymouth & Hingham. they have always been Considered as part of the forces raised for the general Service, and not for the perticular purpose of Guarding the Sea Coasts, as some since have been, and have Acted (unless when absent in the

Boats) in Conjunction with part of General Heaths Regiment (untill they were called to join the other part thereof at Cambridge) and since that, with part of General Spencers Brigade, for the defence of such ports as the public safety made necessary to defend.
“The Council have been thus particular as they have been informed there was some doubt on your Excellencys mind whether the sd four Companies could be Considered as part of the forces raised for the general defence.” The Council recommends officers for the four companies.
